DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
2. The 112 rejection made in the previous office action has been withdrawn in view of the amendment.

EXAMINER’S AMENDMENT
3. Authorization for this examiner’s amendment was given in an interview with Hopeton Walker, Reg. No. 64,808  on 07/06/2022.
                         The claims have been amended as follows:
Claim 9 (Currently Amended) A solid-state imaging apparatus, comprising:
a photoelectric transducer configured to photoelectrically convert incident light into a first charge; a transfer transistor electrically coupled to the photoelectric transducer; a floating diffusion configured to temporarily hold the first charge, wherein  the first charge is outputted from the photoelectric transducer via the transfer transistor; a reset transistor configured to reset a potential of the floating diffusion to a specific potential; an amplifier transistor configured to generate a pixel signal having a voltage corresponding to a level of the first charge held in the floating diffusion; [[and]] a selection transistor configured to control an output timing of the pixel signal from the amplifier transistor, wherein the reset transistor has a horizontal length shorter than a horizontal length of the transfer transistor, and the reset transistor has a vertical length longer than a vertical length of the transfer transistor; and a controller configured to: control, in a global shutter mode, each of the transfer transistor, the reset transistor, the amplifier transistor, and the selection transistor; and perform: D-phase reading control that reads the voltage corresponding to the level of the first charge held in the floating diffusion, 
reset control, after the D-phase reading control, that resets the first charge held in the floating diffusion, P-phase reading control, after the reset control, that reads the voltage corresponding to the level of the first charge held in the floating diffusion, and accumulation control, after the P-phase reading control, that causes a second charge to accumulate in the floating diffusion.

Claim 10 (Currently Amended),  (Canceled). 

Claim 11 (Currently Amended)  (Canceled).

Claim 15, (Currently Amended) A solid-state imaging apparatus, comprising:
a photoelectric transducer configured to photoelectrically convert incident light into a first charge; a transfer transistor electrically coupled to the photoelectric transducer;
a floating diffusion configured to temporarily hold the first charge, wherein 
the first charge is outputted from the photoelectric transducer via the transfer transistor;
a reset transistor configured to reset a potential of the floating diffusion to a specific potential; an amplifier transistor configured to generate a pixel signal having a voltage corresponding to a level of the first charge held in the floating diffusion; [[and]]
a selection transistor configured to control an output timing of the pixel signal from the amplifier transistor, wherein the amplifier transistor has an area larger than an area of the transfer transistor;  and a controller configured to :control, in a global shutter mode, each of the transfer transistor, the reset transistor, the amplifier transistor, and the selection transistor; and perform: D-phase reading control that reads the voltage corresponding to the level of the first charge held in the floating diffusion, reset control, after the D-phase reading control, that resets the first charge held in the floating diffusion, P-phase reading control, after the reset control, that reads the voltage corresponding to the level of the first charge held in the floating diffusion, and  accumulation control, after the P-phase reading control, that causes a second charge to accumulate in the floating diffusion.

Claim 16 (Currently Amended),  (Canceled) 

Claim 17 (Currently Amended),  (Canceled).
                                          Allowable Subject Matter
4. Claims [ 1-3, 5-9, 12-13 and 15] are allowed.
5. The following is an examiner’s statement of reasons for allowance: 
 Re Claim 1, none of the prior arts on the record  either  alone or in combination teaches or suggests: a solid-state imaging apparatus, comprising: wherein the reset transistor includes a first gate insulating film formed thinner than a second gate insulating film of the transfer transistor; and a controller configured to perform: D-phase reading control that reads the voltage corresponding to the level of the first charge held in the floating diffusion, reset control, after the D-phase reading control, that resets the first charge held in the floating diffusion, P-phase reading control, after the reset control, that reads the voltage corresponding to the level of the first charge held in the floating diffusion, and accumulation control, after the P-phase reading control, that causes a second charge to accumulate in the floating diffusion; in conjunction with the other limitation of the claim.

Claims 2-3 are allowed due to their direct or indirect dependency on claim 1.

     Re Claim [5] none of the prior arts on the record either alone or in combination teaches or reasonably suggests: a solid-state imaging apparatus comprising: wherein the first charge is outputted from the photoelectric transducer via the transfer transistor; a reset transistor configured to reset that resets a potential of the floating diffusion to a predetermined specific potential; an amplifier transistor that generates configured to generate a pixel signal having a voltage corresponding to a level of the first charge held in the floating diffusion; and a selection transistor that controls configured to control an output timing of the pixel signal from the amplifier transistor, wherein the reset transistor includes a first gate insulating film formed of a first insulating material having a dielectric constant higher than a dielectric constant of a second insulating material of a second gate insulating film of the transfer transistor.; in conjunction with the other limitation of the claim.

Claims 6-8 are allowed due to their direct or indirect dependency on claim 5.

Re Claim 9  none of the prior arts on the record either  alone or in combination teaches or reasonably Suggests:  a solid-state imaging apparatus, comprising: wherein the reset transistor has a horizontal length shorter than a horizontal length of the transfer transistor, and the reset transistor has a vertical length longer than a vertical length of the transfer transistor; and a controller configured to: control, in a global shutter mode, each of the transfer transistor, the reset transistor, the amplifier transistor, and the selection transistor; and perform: D-phase reading control that reads the voltage corresponding to the level of the first charge held in the floating diffusion,  reset control, after the D-phase reading control, that resets the first charge held in the floating diffusion,  P-phase reading control, after the reset control, that reads the voltage corresponding to the level of the first charge held in the floating diffusion, and  accumulation control, after the P-phase reading control, that causes a second charge to accumulate in the floating diffusion; in conjunction with the other limitation of the claim.

Re Claim 12 none of the prior arts on the record either  alone or in combination teaches or reasonably Suggests: a solid-state imaging apparatus, comprising: wherein the amplifier transistor and the selection transistor are configured by PMOS transistors formed in an n-well layer surrounded by a p-well layer; and a controller configured to perform: D-phase reading control that reads the voltage corresponding to the level of the first charge held in the floating diffusion, reset control, after the D-phase reading control, that resets the first charge held in the floating diffusion, P-phase reading control, after the reset control, that reads the voltage corresponding to the level of the first charge held in the floating diffusion, and accumulation control, after the P-phase reading control, that causes a second charge to accumulate in the floating diffusion.

    Claim 13 is  allowed due to its dependency on claim 12.


Re Claim 15  none of the prior arts on the record either  alone or in combination teaches or reasonably Suggests:  a solid-state imaging apparatus, comprising: wherein
the amplifier transistor has an area larger than an area of the transfer transistor; and
a controller configured to: control, in a global shutter mode, each of the transfer transistor, the reset transistor, the amplifier transistor, and the selection transistor; and
perform: D-phase reading control that reads the voltage corresponding to the level of the first charge held in the floating diffusion, reset control, after the D-phase reading control, that resets the first charge held in the floating diffusion,  P-phase reading control, after the reset control, that reads the voltage corresponding to the level of the first charge held in the floating diffusion, and accumulation control, after the P-phase reading control, that causes a second charge to accumulate in the floating diffusion; in conjunction with the other limitation of the claim.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
6. Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED A BERHAN whose telephone number is (571)270-5094. The examiner can normally be reached 9:00Am-5:00pm (MAX- Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
7. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHMED A BERHAN/Primary Examiner, Art Unit 2698